UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported): August 21, 2010 ORIENT PAPER, INC. (Exact Name of Registrant as Specified in Charter) Nevada 001-34577 20-4158835 (State or Other Jurisdiction (Commission File Number) (IRS Employer of Incorporation) Identification No.) Nansan Gongli, Nanhuan Road Xushui County, Baoding City Hebei Province, The People’s Republic of China 072550 (Address of Principal Executive Offices) Registrant's telephone number, including area code: 011- (86) 312-8605508 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions ( see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07 Submission of Matters to a Vote of Security Holders. The 2010 Annual Meeting of Shareholders (the “Annual Meeting”) of Orient Paper, Inc. (the “Company”) occurred on August 21, 2010. The following actions were voted upon at the Annual Meeting: (a) The Company’s shareholders approved an amendment to the Company’s certificate of incorporation to authorize the classification of the board of directors (the “Board”) into two classes with staggered terms, with 11,003,220 votes for, 907,887 votes against, and 7,100 abstentions. (b) The Company’s shareholders elected Drew Bernstein and Wenbing Christopher Wang to serve as Class I directors of the Board until the annual meeting of stockholders in 2011 and until their respective successors have been elected and has qualified, or until their earlier resignation, removal or death. The Company’s shareholders elected Zhenyong Liu, Fuzeng Liu and Zhaofang Wang to serve as Class II directors of the Board until the annual meeting of stockholders in 2012 and until their respective successors have been elected and has qualified, or until their earlier resignation, removal or death. The votes cast with respect to each nominee are set forth below: DIRECTORS: FOR: AGAINST OR WITHHELD: Drew Bernstein Wenbing Christopher Wang Zhenyong Liu Fuzeng Liu Zhaofang Wang (c) The Company’s shareholders ratified the appointment of BDO Limited as the Company’s independent registered public accounting firm for the year ending December 31, 2010, with 11,082,431 votes for, 830,496 votes against, and 5,280 abstentions. Item 9.01 Financial Statements and Exhibits. (d) Exhibits Exhibit No. Description Certificate of Amendment to the Certificate of Incorporation SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: August 26, 2010 ORIENT PAPER, INC. By: /s/ Zhenyong Liu Zhenyong Liu Chief Executive Officer EXHIBIT INDEX Exhibit No. Description Certificate of Amendment to the Certificate of Incorporation
